      Case 2:20-cv-03440-JCJ Document 10 Filed 09/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MOHSSIN BAKKALI                   :
                                  :    CIVIL ACTION
           Plaintiff              :
                                  :
     vs.                          :    NO. 20-CV-3440
                                  :
WALMART, INC.                     :
                                  :
           Defendant              :


                                O R D E R


     AND NOW, this       14th         day of September, 2020, upon

consideration of Defendant’s Motion to Dismiss Plaintiff’s

Complaint Pursuant to Rule 12(b)(6) (Doc. No. 6), Plaintiff’s

Response in Opposition thereto and Defendant’s Reply in Support,

it is hereby ORDERED that the Motion is GRANTED IN PART and

DENIED IN PART and Count II of the Complaint purporting to state

a cause of action for intentional infliction of emotional

distress is DISMISSED.    In all other respects, the Motion to

DISMISS is DENIED.

                                         BY THE COURT:


                                         s/ J. Curtis Joyner
                                         __________________________
                                         J. CURTIS JOYNER,     J.
